Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the trailering assist system for trailers with a retractable drop leg of the instant invention.
The instant invention is a vehicle method and apparatus for towing a trailer with a retractable drop leg. A  backup camera captures a detection image with a field of view including the trailer. A vehicle controller detects an initiation of driving with the trailer being connected. A pattern memory pre-stores at least one image pattern indicative of an extended position or a retracted position of the drop leg. An image scanner receives the detection image when the initiation of driving is detected, wherein the image scanner compares the detection image and the at least one image pattern to detect whether the drop leg is in the extended position. In response to the comparison, a notification device alerts a driver if the extended position is detected. The pattern memory and image scanner are configurable by a user to capture a configuration image from the camera in which a pair of predetermined signature pattern bodies are affixed to the drop leg in a retracted position, wherein a first predetermined signature pattern body is affixed to a stationary portion of the drop leg and a second predetermined signature pattern body is affixed to a telescoping portion of the drop leg resulting in the predetermined signature pattern bodies being separated in the configuration image by a retraction distance, and wherein the image scanner detects the extended position when an image distance between the predetermined signature pattern bodies in the detection image is greater than the retraction distance.
	The closest prior art of record is Fendt (US 2022/0067963). As noted in prior actions, Fendt discloses a system for monitoring a jockey wheel ("drop leg") of a trailer that is coupled to a vehicle. A backup camera captures an image of the trailer's rear portion as well as the jockey wheel. A memory stores a secured position ("retracted position") of the drop leg wherein the jockey wheel is recognized in the image and compared with the stored position to determine whether or not the jockey wheel is in the secured position. As noted in ¶0021, the system can start/activate when it is determined that the vehicle is driving or when the engine is started (either of which can be considered an "initiation of driving"). When the system is activated, the image data is compared with stored image data to determine whether or not the drop leg is secured wherein when the system is activated and the system determines that the drop leg is not secure, a notification is generated to alert the user. 
	Another notable prior art of record is Omote (US 2017/0002547). As noted in prior actions, Omote discloses a vehicle system with one or more extendable booms/arms. A memory can store images of markers on an arm wherein the memory associates the images/markers with reference positions of the arm. As can be seen in Fig.4A through Fig.4C, the markers comprise patterns. The system detects the extension state of the arm by capturing an image of the arm at a current position and comparing the detected markers in the captured image with the markers in the stored images. The system can detect whether the arm is in the reference state or in any extension position by comparing the captured image with the marker images stored in memory. Thus one of ordinary skill in the art would readily appreciate that Omote discloses markers can be placed on a vehicle extendable arm in order to determine whether or not the arm is in an extended state. 
	However, the combination of Fendt and Omote fails to render the claims obvious. Although Fendt discloses in ¶0032 that known identification methods can be used to determine the jockey wheel, Fendt does not elaborate on patterns specifically being stored/identified. Omote does disclose storing image patterns with associated reference arm positions, however Omote does not disclose the set-up/configuration of the instant invention. As outlined in claim 1, the instant invention allows for a user to configure the pattern memory and image scanner by capturing a configuration image from the camera wherein different predetermined signature patterns affixed to the drop leg are selected by the user as being associated with an extended position or a retracted position during the set-up/configuration. Omote discloses storing reference shapes in memory with associated positions of the jockey wheel in ¶0030-¶0033 and ¶0040-¶0041, however Omote is silent on a user configuring a pattern memory by capturing an initial configuration image and selecting whether a predetermined signature pattern (which is included in the image and affixed to the jockey wheel) is associated with an extended position or a retracted position for the jockey wheel. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 23, 2022